868 So.2d 664 (2004)
Phillip COHEN, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, et al., Appellee.
No. 3D03-1247.
District Court of Appeal of Florida, Third District.
March 24, 2004.
Vivian Z. Chavez; Jose Fons, Miami, for appellant.
John D. Maher (Tallahassee), for appellee Florida Unemployment Appeals Commission.
Before COPE, GODERICH, and GREEN, JJ.
PER CURIAM.
The claimant, Phillip Cohen, appeals from a final order of the Unemployment Appeals Commission disqualifying him from receiving benefits because he was discharged for misconduct connected with work. After carefully reviewing the appeals referee's findings of fact, we conclude that the conduct complained of was, at most, an isolated incident of poor judgment that did not rise to a level of "misconduct," as the claimant was not acting willfully, wantonly, or in substantial disregard of the employer's interest. See §§ 443.036(29), 443.101, Fla. Stat. (2001); McKnight v. Florida Unemployment Appeals Comm'n, 713 So.2d 1080 (Fla. 1st DCA 1998); Betancourt v. Sun Bank Miami, N.A., 672 So.2d 37 (Fla. 3d DCA 1996); Bulkan v. Florida Unemployment Appeals Comm'n, 648 So.2d 846 (Fla. 4th DCA 1995); Smith v. Krugman-Kadi, 547 So.2d 677 (Fla. 1st DCA 1989), review denied, 558 So.2d 20 (Fla.1990); Erber v. Federal Express Corp., 409 So.2d 522 (Fla. 5th DCA 1982).
Accordingly, we reverse and remand for an award of unemployment benefits.